          Case 1:17-cv-00840-VSB Document 196 Filed 08/25/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------- X
                                                          :                                  8/25/2020
CHENG XIA WANG, et al.,                                   :
                                                          :
                                        Plaintiffs,       :
                                                          :                17-CV-840 (VSB)
                      - against -                         :
                                                          :                     ORDER
                                                          :
SHUN LEE PALACE RESTAURANT, INC. :
et al.,                                                   :
                                                          :
                                         Defendants. :
                                                          :
--------------------------------------------------------- X

VERNON S. BRODERICK, United States District Judge:

        On August 17, 2020, I held an evidentiary hearing to consider the merits of the letter

motion of Hang & Associates, PLLC (“Hang & Associates”) for an injunction and for sanctions

against Troy Law. (Doc. 187.) In the letter, Hang & Associates represented that “Troy Law has

been calling and harassing Plaintiff Chunlin Zhang, in order to solicitate him to change counsel

and communicate about settlement positions.” After hearing the testimony presented by both

Hang & Associates and Troy Law during the August 17, 2020 evidentiary hearing, I find that

Hang & Associates has not met its burden to demonstrate that sanctions are appropriate;

therefore, Hang & Associate’s motion is DENIED.

SO ORDERED.

Dated: August 25, 2020
       New York, New York                                     ______________________
                                                              Vernon S. Broderick
                                                              United States District Judge
